Case: 21-30384     Document: 00516103032         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-30384                     November 22, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Darren J. Scioneaux,

                                                           Plaintiff—Appellant,

                                       versus

   Southeastern Grocers, L.L.C., doing business as Winn-
   Dixie Stores, Incorporated; Winn-Dixie Montgomery,
   L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-5444


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiff, Darren Scioneaux, worked as a store director at Winn-Dixie.
   Scioneaux suffered from a degenerative disease in his shoulders, and in 2016
   he took a leave of absence from work so that he could undergo corrective


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30384      Document: 00516103032            Page: 2     Date Filed: 11/22/2021




                                    No. 21-30384


   surgery. Following the procedure, Scioneaux’s doctor faxed a medical
   release to Winn-Dixie that permanently restricted Scioneaux from lifting
   items over 20 pounds. Winn-Dixie explained that it could not accommodate
   this restriction without gutting one of Scioneaux’s essential job functions.
   Scioneaux’s employment was later terminated, and Scioneaux sued Winn-
   Dixie under Louisiana law for failure to accommodate and discriminatory
   discharge. The district court, sitting in diversity, granted summary judgment
   for Winn-Dixie. Scioneaux now appeals.
          We agree with the district court’s well-reasoned opinion. To succeed
   on his claims, Scioneaux must show that he can, with a “reasonable
   accommodation,” perform the “essential functions” of store director. See
   La. Rev. Stat. §§ 23:323; 23:322(8). And Scioneaux’s supervisor attests that
   those essential functions include lifting items up to 80 pounds—a weight far
   greater than Scioneaux can manage. We must defer to the employer’s
   judgment    on    what    constitutes       an   essential   function,   but   we
   “should . . . evaluate the employer’s words alongside its policies and
   practices.” Credeur v. Louisiana Through Office of Att’y Gen., 860 F.3d 785,
   792–94 (5th Cir. 2017). Scioneaux says look at practice—before his surgery,
   Scioneaux often delegated his lifting duties to other workers, which suggests
   that these duties were not essential functions of his job. But according to his
   supervisor, Winn-Dixie did not know that Scioneaux was delegating his
   duties; had it known, it would not have approved.
          What’s more, the only accommodation that Scioneaux has identified
   is for Winn-Dixie to allow him to delegate his lifting duties. But as a matter
   of law, it is not a reasonable accommodation to delegate an employee’s
   essential functions to other workers. See Burch v. City of Nacogdoches, 174
   F.3d 615, 621 (5th Cir. 1999).
          We thus affirm the judgment.




                                           2